 1
                                                                            JS-6
 2
 3
 4
 5
 6
 7
 8
 9
10
                               UNITED STATES DISTRICT COURT
11
            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
12
13
   JENNIFER HAPPLE, by and through                  Case No. 2:18-cv-05935-AB-PLA
14 her Guardian ad litem, Denise Happle,
15                Plaintiff,                        BBBBBBBBBBB
                                                    [PROPOSED] JUDGMENT
16         v.
17 CITY OF AZUSA, a municipal
   corporation; AZUSA POLICE
18 DEPARTMENT, a public entity, type
   unknown, JOHN MADALONI, an
19 individual; ERIC VAZQUEZ, an
   individual; and DOES 1-10, inclusive,,
20
                 Defendants.
21
22
23         On May 15, 2019, the Court granted the Motion for Summary Judgment filed by
24 Defendants City of Azusa, John Madaloni, Eric Vazquez, and Steve Sears. Summary
25 Judgment was granted in favor of Defendants as to all of Plaintiff’s federal claims and the
26 Court declined to exercise supplemental jurisdiction on Plaintiff's state law claims. The
27 Court dismissed the state law claims without prejudice. (5-15-19 Order, Doc. 54.)
28         IT IS ORDERED, ADJUDGED AND DECREED that Defendants’ Motion for


                                                1
 1 Summary Judgment is granted as to all federal claims, and that judgment is entered in
 2 favor of Defendants City of Azusa, John Madaloni, Eric Vazquez, and Steve Sears.
 3 Plaintiff Jennifer Happle, by and through her Guardian ad litem, Denise Happle, shall
 4 recover nothing from Defendants. Defendant shall recover costs.
 5
 6 DATED: 0D\                           _______________________________
                                                      _____________________
                                                 HONANDRe  e BIROTTE JR.
 7
                                                 U.S. DISTRICT COURT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             2
